          Case 1:19-cv-01137-CJS Document 23 Filed 06/17/21 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
_______________________________________

TIFFANY L. 1,

                                         Plaintiff,                       DECISION AND ORDER
-vs-
                                                                          1:19-CV-1137 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.
________________________________________

                                           INTRODUCTION

        This matter is now before the Court on an application by Plaintiff Tiffany L.

(“Plaintiff”) for the award of attorney’s fees pursuant to the Equal Access to Justice Act,

28 U.S.C. § 2412(d)(1). Pl.’s Mot., Dec. 29, 2020, ECF No. 17. Defendant Commissioner

of Social Security (“Commissioner”) has challenged Plaintiff’s application, arguing that

Plaintiff is not entitled to fees because the Commissioner’s position was substantially

justified both at the administrative level and before this Court. Resp., Jan. 29, 2021, ECF

No. 19. In the alternative, the Commissioner maintains that the amount of fees Plaintiff

requests is unreasonable, and should be reduced. Id. at 6. For the reasons discussed

below, Plaintiff’s application [ECF No. 17] is granted and Plaintiff is awarded $9,373.64 in

attorney’s fees.




1 The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that, “[e]ffective
immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), in
the United States District Court for the Western District of New York, any non-government party will be
identified and referenced solely by first name and last initial.”

                                                      1
         Case 1:19-cv-01137-CJS Document 23 Filed 06/17/21 Page 2 of 9



                                 PROCEDURAL HISTORY

       The Court assumes the reader’s familiarity with the facts and procedural history in

this case, and therefore addresses only those facts and issues which bear directly on the

resolution of the application presently before the Court. Plaintiff applied for disability

benefits on September 10, 2016, claiming that she was rendered disabled by both

physical and mental impairments. Transcript (“Tr.”), 180, Nov. 25, 2019, ECF No. 6. On

December 6, 2016, the Commissioner determined that Plaintiff was not disabled, and that

she did not qualify for benefits. Tr. 105. Thereafter, Plaintiff requested a hearing before

an Administrative Law Judge (“ALJ”), which was held on December 14, 2018. Tr. 36. In

her decision on February 15, 2019, the ALJ found that Plaintiff was not disabled, and

denied her benefits. Tr. 30. On June 25, 2019, the Social Security Administration’s

Appeals Council denied Plaintiff’s request for further review of the ALJ’s decision. Tr. 1.

       Plaintiff then sought judicial review of the ALJ’s decision in the federal district court

pursuant to 42 U.S.C. § 405(g). This Court found, in pertinent part:

       Because the ALJ made her finding based on a comprehensive review of
       both sides of the evidence in the record, which was adequately explained
       in her decision, the Court finds that the ALJ’s findings with respect to
       Plaintiff’s physical impairments were supported by substantial evidence.

       ***

       [With respect to Plaintiff’s mental impairments,] the ALJ considered the
       medical opinions of Dr. Santarpia and Dr. Blackwell from 2016 that
       diagnosed Plaintiff with an anxiety disorder. Yet, with access to the records
       from [Visiting Nursing Association], and having taken Plaintiff’s testimony,
       the ALJ concluded that not only was Plaintiff’s functionality limited by the
       severe mental impairment of anxiety, but that she suffered from the severe
       mental impairments of agoraphobia and PTSD, as well. Nevertheless,
       despite evidence of the 2017 diagnosis of agoraphobia and PTSD, the ALJ
       gave “some weight” to Dr. Santarpia’s opinion, and “great weight” to Dr.


                                               2
        Case 1:19-cv-01137-CJS Document 23 Filed 06/17/21 Page 3 of 9



      Blackwell’s opinion, in her finding that Plaintiff’s RFC was not so limited as
      to render her disabled.

      This was error. In this case, “the record was bereft of any up-to-date medical
      opinion regarding Plaintiff's mental functioning.” Kester v. Comm'r of Soc.
      Sec., No. 1:18-CV-00989 EAW, 2020 WL 702656, at *4 (W.D.N.Y. Feb. 12,
      2020). “[B]ecause there was an obvious gap in the administrative record as
      it related to [Plaintiff's] mental functioning, the ALJ was obligated to make a
      reasonable effort to fill that gap before rejecting [Plaintiff's] application for
      disability benefits. More specifically, the ALJ was required to obtain a non-
      stale medical source statement . . . .” Pervaiz v. Comm'r of Soc. Sec., No.
      18-CV-1283, 2019 WL 6875232, at *7 (W.D.N.Y. Dec. 17, 2019) (quotation
      and original alteration omitted). The Court accordingly finds that remand of
      this matter for additional development of the record (and a limited re-
      evaluation of Plaintiff's application in light of the expanded record) is
      necessary.

      The Court must emphasize the limited nature of this remand. As indicated
      above, the Plaintiff has failed to demonstrate that the ALJ’s findings with
      respect to her physical impairments are not based on substantial evidence.
      Moreover, having reviewed the entire record, including the medical
      evidence, Plaintiff’s testimony, and the medical opinions, the Court finds
      that Plaintiff has also failed to demonstrate that the ALJ’s findings with
      respect to Plaintiff’s mental impairments were not based on substantial
      evidence up to the “exacerbating” event(s) in August 2017 that led to
      Plaintiff’s diagnosis with agoraphobia and PTSD. See, e.g., Tr. 528–535.

      Therefore, to the extent that Plaintiff is entitled to a remand based on the
      ALJ’s findings with respect to her mental impairments, it is only because the
      Court finds that Dr. Santarpia’s and Dr. Blackwell’s medical opinions do not
      account for what appear to be Plaintiff’s worsening condition following the
      “exacerbating” event(s) of August 2017 that led to Plaintiff’s diagnosis with
      agoraphobia and PTSD. On remand, the ALJ need only fill the evidentiary
      gap regarding Plaintiff’s mental impairment(s) following the exacerbating
      event(s) of August 2017.

Luciano v. Comm'r of Soc. Sec., No. 1:19-CV-1137 (CJS), 2020 WL 5810010, at *5–*7

(W.D.N.Y. Sept. 30, 2020).

      On December 29, 2020, Plaintiff filed the instant application for attorney’s fees

pursuant to the EAJA.



                                             3
         Case 1:19-cv-01137-CJS Document 23 Filed 06/17/21 Page 4 of 9



                                    LEGAL STANDARD

       The EAJA provides for the award of attorney's fees and other costs and expenses

to a prevailing party in an action against the United States, “including proceedings for

judicial review of agency action . . . unless the court finds that the position of the United

States was substantially justified or that special circumstances make an award unjust.”

28 U.S.C. § 2412(d)(1)(A). Under the statute, “‘position of the United States’ means, in

addition to the position taken by the United States in the civil action, the action or failure

to act by the agency upon which the civil action is based. . . .” 28 U.S.C. § 2412(d)(2)(D).

       If the Court finds that the position of the United States was not substantially

justified, and that there were no special circumstances to make an award unjust, then

“[t]he Court must determine if the hours expended and the rates charged are reasonable,

and the fee applicant has the burden to establish the reasonableness of both.” Hogan v.

Astrue, 539 F. Supp.2d 680, 682 (W.D.N.Y. 2008) (citing Hensley v. Eckerhart, 461 U.S.

424, 433 (1983); Alnutt v. Cleary, 27 F. Supp.2d 395, 399 (W.D.N.Y.1998)).

                                       DISCUSSION

       Plaintiff’s original EAJA application seeks $8,071.64 in attorney’s fees for work

performed on her behalf in 2019 and 2020. Pl. Mem. of Law, Dec. 29, 2020, ECF No. 17-

1. Plaintiff’s attorney, Corinne Manfredi, Esq., has submitted a declaration in support of

Plaintiff’s application, which includes an itemization of the 38.7 hours she expended in

the case. Decl., ¶ 4, Dec. 29, 2020, ECF No. 17-2. The Commissioner challenges

Plaintiff’s EAJA application on the grounds that the government’s position was




                                              4
          Case 1:19-cv-01137-CJS Document 23 Filed 06/17/21 Page 5 of 9



substantially justified or, in the alternative, that Plaintiff’s fee 2 request is unreasonable.

Resp. at 3–8. In a separate declaration, filed with her reply papers, Attorney Manfredi

states that she spent an added 6.2 hours drafting her reply to the Commissioner’s

opposition to her EAJA motion, and that she is therefore entitled to another $1,302.00 on

top of the $8,071.64 originally requested. Decl. II, 1–2, Feb. 12, 2021, ECF No. 22-1.

Substantially Justified

       The Commissioner argues that its position, both at the administrative level and

before this Court, was substantially justified, and therefore that Plaintiff is not entitled to

attorney’s fees and expenses under the EAJA. In particular, the Commissioner notes that

upon review of the administrative record, this Court found that the ALJ’s determinations

with respect both to Plaintiff’s physical impairments, and to Plaintiff’s mental impairments

until her “exacerbating events” in 2017, were supported by substantial evidence. The

limited remand to the Commissioner was exclusively to close the gap in the record after

2017 regarding Plaintiff’s mental impairments. Therefore, the Commissioner maintains

that its “position, although erroneous, was not so devoid of legal or factual support that a

fee award is appropriate.” Resp. at 6 (quoting Kirkland v. Railroad Retirement Bd., 706

F.2d 99, 105 (2d Cir. 1983)). The Court disagrees.

       As indicated above, the Commissioner bears the burden of showing that its

position was “substantially justified,” which the Supreme Court has construed to mean

“justified to a degree that could satisfy a reasonable person.” Ericksson v. Comm’r of Soc.

Sec., 557 F.3d 79, 81 (2d Cir. 2009) (quoting Pierce, 487 U.S. at 565). “To make this


2The Commissioner does not challenge the hourly rates that Attorney Manfredi seeks to charge for her
work, only that the hours for which Attorney Manfredi should be compensated should be reduced.

                                                  5
         Case 1:19-cv-01137-CJS Document 23 Filed 06/17/21 Page 6 of 9



showing, the Commissioner must demonstrate that his position had a ‘reasonable basis

both in law and fact.’” Id. at 82. That is, the Commissioner must show that “a reasonable

person could think it correct.” Pierce, 487 U.S. at 566 n.2. “The Commissioner cannot

prevail by arguing that he was substantially justified in some of the positions he took if he

was not substantially justified on all the positions.” Walker v. Astrue, No. 5:04-CV-

891(NAM/GJD), 2008 WL 4693354, at *2 (N.D.N.Y. Oct. 23, 2008) (citing Maxey v.

Chater, 1996 WL 492906, at *3 (N.D.N.Y.1996); Myers v. Sullivan, 916 F.2d 659, 666 n.

5 (11th Cir. 1990)).

       Notwithstanding the Commissioner’s reiteration of his argument that the ALJ was

permitted to base her RFC finding on the entire record rather than a specific medical

opinion, the fact remains that this Court concluded there was a gap in the administrative

record. Luciano, 2020 WL 5810010 at *6. It is well-settled that, “where there are

deficiencies in the record, an ALJ is under an affirmative obligation to develop a claimant's

medical history even when the claimant is represented by counsel.” Rosa v. Callahan,

168 F.3d 72, 79 (2d Cir. 1999). While the Court concedes the possibility that a full

development of the administrative record in this case may ultimately reveal that the ALJ’s

assessment of Plaintiff’s claim for benefits was correct, such an outcome “does not . . .

mean that the Commissioner was substantially justified in arguing that the ALJ's initial

decision, made without adequate record development, was supported by substantial

evidence.” Padula v. Colvin, 602 F. App'x 25, 28 (2d Cir. 2015). Given the ALJ’s

affirmative legal duty to develop the record, no reasonable person would believe that it

was correct for the ALJ to make an RFC determination without adequately developing the



                                             6
          Case 1:19-cv-01137-CJS Document 23 Filed 06/17/21 Page 7 of 9



record. Accordingly, the Court finds that the Commissioner’s position was not

substantially justified.

Reasonableness

       In the alternative, the Commissioner maintains that Plaintiff’s fee request of

$8,071.64 for 38.7 hours of work is unreasonable because Attorney Manfredi’s firm

represented Plaintiff at both the administrative level and before this Court, and hence

ought to have been more efficient with its time. Resp. at 6. In making its argument, the

Commissioner does not challenge the hourly rates that Plaintiff's counsel seeks to charge.

Rather, the Commissioner argues that Plaintiff’s inclusion of billed time for reviewing and

drafting a factual statement for the action in this Court, even though Attorney Manfredi’s

firm already represented Plaintiff at the administrative level, is unreasonable and

duplicative because it asks the government to bear the costs of the law firm’s internal

decision to assign different attorneys to represent Plaintiff at the various stages of her

case. Resp. at 7–8. Accordingly, the Commissioner asks this Court to reduce Plaintiff’s

EAJA fee award by $1,645.17. Resp. at 8.

       In this Circuit, courts measure the reasonableness of fees using the lodestar

approach, in which “’the number of hours reasonably expended on the litigation [are]

multiplied by a reasonable hourly rate.’” Id. at 682 (quoting Hensley, 461 U.S. at 433).

The Court must also examine the circumstances surrounding the case, including whether

it presents novel or complicated issues of law, or particularly complex facts. James v.

Colvin, 66 F. Supp.3d 365, 367 (W.D.N.Y. 2014) (citing Scott v. Astrue, 474 F. Supp.2d

465, 466 (W.D.N.Y.2007)). “Generally, district courts in this Circuit have held that a



                                            7
         Case 1:19-cv-01137-CJS Document 23 Filed 06/17/21 Page 8 of 9



routine social security case requires from twenty to forty hours of attorney time.” Id.

(citation omitted); see also Padula, 602 F. App'x at 28 (stating that 81.8 hours amounts

to over double the amount of hours awarded for routine social security cases).

       The Court is familiar with the administrative record in this case, as well as the legal

arguments both parties advanced in support of their respective motions for judgment on

the pleadings, and finds that the present case is routine. Further, the Court has reviewed

the itemized statement of time expended on the matter that Attorney Manfredi submitted

in support of Plaintiff’s motion for fees, and finds that the time billed for this matter is in

line with attorney billing for such routine cases. See James, 66 F. Supp.3d at 367.

Consequently, the Court finds that an award of $8,071.64 is reasonable.

Fees on Fees

       In addition to the $8,071.64 she originally requested, Plaintiff’s reply to the

Commissioner’s challenge to her fees application requests an additional $1,302.00 in

“Fees on Fees” to compensate Attorney Manfredi at the rate of $210.00 per hour for the

additional 6.2 hours she spent responding to the Commissioner’s opposition. Reply, 8,

Feb. 12, 2021, ECF No. 22. The Supreme Court has stated that:

       [T]he specific purpose of the EAJA is to eliminate for the average person
       the financial disincentive to challenge unreasonable governmental actions .
       . . . The EAJA applies to a wide range of awards in which the cost of litigating
       fee disputes would equal or exceed the cost of litigating the merits of the
       claim. If the Government could impose the cost of fee litigation on prevailing
       parties by asserting a “substantially justified” defense to fee applications,
       the financial deterrent that the EAJA aims to eliminate would be resurrected.
       The Government's general interest in protecting the federal fisc is
       subordinate to the specific statutory goals of encouraging private parties to
       vindicate their rights and curbing excessive regulation and the
       unreasonable exercise of Government authority.



                                              8
         Case 1:19-cv-01137-CJS Document 23 Filed 06/17/21 Page 9 of 9



Comm'r, I.N.S. v. Jean, 496 U.S. 154, 163–65 (1990) (internal citations and quotation

marks omitted). The Supreme Court further stated that “[t]he purpose and legislative

history of the statute reinforce our conclusion that Congress intended the EAJA to cover

the cost of all phases of successful civil litigation addressed by the statute.” Id. at 165.

       Due to Plaintiff’s success on the EAJA motion, the Court finds that she is also

entitled to the additional compensation she seeks for researching and drafting her reply

to the Commissioner’s opposition. Shaffer v. Comm'r of Soc. Sec., No. 16-CV-874-FPG,

2018 WL 5668511, at *4 (W.D.N.Y. Nov. 1, 2018) (citing Pereia v. Astrue, 739 F. Supp.2d

267, 272 (E.D.N.Y. 2010) (finding that 6.2 hours spent on an EAJA reply brief was

reasonable and awarding additional fees)). Accordingly, Plaintiff is awarded an additional

$1,302.00.

                                       CONCLUSION

       For the foregoing reasons, it is hereby

       ORDERED that Plaintiff’s motion for attorney fees [ECF No. 17] is granted.

Counsel is awarded $8,071.64 in attorney fees for her representation of Plaintiff before

this Court, and $1,302.00 for the reply papers to the Commissioner’s opposition to her

EAJA motion, for a sum total of $9,373.64.

DATED:        June 17, 2021
              Rochester, New York



                                           /s/ Charles J. Siragusa
                                           CHARLES J. SIRAGUSA
                                           United States District Judge




                                              9
